 352DECISIONSOF NATIONALLABOR RELATIONS BOARDBryan BrothersPacking CompanyandLocal 515,Amalgamated MeatCuttersand Butcher Work-men of North America,AFL-CIO.Cases26-CA-2524, 26-RC-2568, and 26-CA-2658May 13, 1968DECISION, ORDER, AND DIRECTION OFTHIRD ELECTIONBY MEMBERS BROWN,JENKINS,AND ZAGORIAOn September 19, 1967, Trial Examiner ThomasS.Wilson issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor prac-tices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision with a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Deci-sion, the Respondent's exceptions and brief, andthe entire record in these cases, and hereby adoptstheTrialExaminer's findings, conclusions, andrecommendations as modified herein.We agree with the Trial Examiner that Respon-dent unlawfully suspended John Tucker in violationof Section 8(a)(4), and that Bryan Senior's speechof August 11, 1966, violated Section 8(a)(1) of theAct.We are also of the opinion that Pete Ledbetteracted on behalf of and as an agent of Respondentwhile in the canning department and that his inter-rogation of employees and promises of benefits vio-lated Section 8(a)(1) of the Act.' It is clear fromthe record that Ledbetter was temporarily assignedto the canning department by Respondent, and,while there, he interrogated employees regardingtheir union sympathies and, by promising benefits,sought to dissuade them from voting for the Union.Little else, if anything, appears to have been doneby Ledbetter in the canning department. TheRespondent by its act of publicizing employee pollsclearly demonstrated to the employees who wereinterrogated and polled by Ledbetter that theresults of his interrogations were being commu-nicated to Respondent's management officials andadopted by them. Under all the circumstances, weconclude that Respondent had knowledge of andmust be charged with the antiunion activity of Led-better who was acting as its agent in the matter.As Bryan's speech and Ledbetter's interrogationof employees and promises of benefits go to thevery heart of the election, we also agree with theTrialExaminer that the election of August 12,1966, should be set aside and a third electiondirected. In view of this finding, however, we find itunnecessary at this time to pass on the remaining8(a)(1) issues treated by the Trial Examiner.' Ac-cordingly,we shall modify the RecommendedOrder and notice to conform to our Decisionherein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that Respondent, BryanBrothers Packing Company, West Point, Mississip-pi, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as herein modified:1.Delete paragraphs 1(d) and 1(e) in their en-tirety and renumber the remaining paragraphs ac-cordingly.2.Delete the fourth substantive paragraph of theTrial Examiner's notice.IT IS FURTHER ORDERED that the Second Electionheld on August 12, 1966, among Respondent's em-ployees, be, and it hereby is, set aside, and thatCase 26-RC-2568 be remanded to the RegionalDirector for Region 26 for the purpose of conduct-ing a new election in the appropriate unit as suchtime as he deems that the circumstances permit thefree choice of a bargaining representative.[Direction of Third Election omitted from publi-cation. ]'HyPlains Dressed Beef, Inc,146 NLRB 1253, 1254In view of this find-ing, we findit unnecessary to pass onLedbetter's supervisory status, eitherwhile in the canning department or when assigned to his regular station onthe kill floorWe also findit unnecessary at this time to pass on the status ofGordon Blair4These include the August5, 1966, paydayincident, andthe Labor DayholidayTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Trial Examiner: Upon objec-tions to election and a charge both duly filed onAugust 18, 1966, by Local 515, AmalgamatedMeat Cutters and Butcher Workmen of North171 NLRB No. 39 BRYAN BROTHERSPACKING CO.America, AFL-CIO, hereinafter called the Union,the General Counsel of the National Labor Rela-tionsBoard, hereinafter referred to as the GeneralCounsel' and the Board, respectively, by the Re-gional Director for Region 26, Memphis, Tennes-see, issueditscomplaint dated October 7, 1966,againstBryanBrothersPackingCompany,hereinafter referred to as the Respondent. By orderof the Board these cases were consolidated forhearing.The complaint alleged that Respondent had en-gaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(1) of the Labor-Management Relations Act,1947, as amended, herein referred to as the Act,and that such conduct had interfered with therepresentation election held on August 12, 1966.Respondent duly filed its answer admitting cer-tainallegationsof the complaint but denying thecommission of any unfair labor practices.Pursuant to notice, a hearing thereon was held inWest Point,Mississippi,on January 12 and 13,1967, before Trial Examiner Thomas S. Wilson. Allparties appeared at the hearing, were representedby counsel, and were afforded full opportunity tobe heard, to produce, examine, and cross-examinewitnesses, and to introduce evidence material andpertinent to theissues.At the conclusion of thehearing, oral argument was waived.Upon a charge duly filed on January 25, 1967, bythe union, the General Counsel of the NationalLabor Relations Board by the Regional Director forRegion26issueditscomplaintinCase26-CA-2658 dated February 20, 1967, againstRespondentallegingthatRespondent had dis-criminated against employee John L. Tucker inviolation of Section 8(a)(1) and (4) of the Act.Upon motion of the General Counsel, I ordered theaforementioned hearing reopened and on May 10,1967, with all parties present and represented byCounsel took evidence in this last case. Again oralargument was waived. Briefs had been receivedfrom General Counsel and Respondent on May 29,1967.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESSOF RESPONDENTBryan Brothers Packing Company is now, andhas been at all times material herein, a Mississippicorporation with a place of business located atWest Point, Mississippi, where it is engaged in themeat processing business.During the past 12months, Respondent, in the course and conduct of'This term specifically includes the attorneys appearingfor the GeneralCounsel at the hearing.'There is a suggestionin the record that the Union had beenattempting353itsbusiness operations, sold and shipped productsvalued in excess of $50,000 from its West Point,Mississippi,plant directly to points outside theState of Mississippi, and, during the same period oftime, purchased and received products valued inexcess of $50,000 at its West Point, Mississippi,plant directly from points outside the State of Mis-sissippi.As these jurisdictional facts are admitted inRespondent's answer, I, accordingly, find that at alltimes material herein Respondent was and is an em-ployer engaged in commerce within the meaning ofthe Act.II.THE UNIONINVOLVEDLocal 515, Amalgamated Meat Cutters andButcher Workmen of North America,AFL-CIO, isa labor organization admitting to membership em-ployees of Respondent.III.THE UNFAIR LABOR PRACTICESA. Interference,Restraint,and Coercion andObjectionsto Election1.The settingIn early 1966 the Union commenced an organiz-ing campaign among Respondent's employees.2 Asa result of a consent-election agreement arrived aton January 25, 1966, in Case 26-RC-2568 an elec-tion under Board supervision was held among theemployees in the agreed-upon unit3 on March 4,1966, which resulted in the defeat of the Union.The Union thereupon duly filed objections to theelection based upon a prelection speech and al-leged interrogations of employees. A complaint wasissued in Case 26-CA-2334 alleging violations ofSection 8(a)(1) growing out of the same mattersupon which the objections to the election werebased. As a result of a hearing held on June 7 and8, 1966, Trial Examiner Ladwig found in his TrialExaminer'sDecision issued July 28, 1966, thatRespondent had in fact violated Section 8(a)(1) inboth respects. In its decision, 161 NLRB 1179, theBoard affirmed the findings in the Trial Examiner'sDecision and, in addition, found one other violationwhich the Trial Examiner had dismissed on thegrounds of insufficient evidence. The election ofMarch 4, 1966, was duly set aside and a secondelection ordered to which Respondent duly filedobjections.Pursuant to a Decision, Order, and Direction ofSecond Election in Case 26-RC-2568 issued onJuly 7, 1966, by the Board, a second secret electionwas held among the employees in the agreed-uponsuch organization among Respondent's employees for several years3 Eligible employees included assistant foremen and leadmen 354DECISIONSOF NATIONALLABOR RELATIONS BOARDunit on August12, 1966.Again the Union lost theelection,this time by a voteof 300 to 267. Againthe Union duly filed objectionsto the conduct ofelection and charges on August 18, 1966, againsttheRespondent based upon identical incidents.Hence this Trial Examiners Decision is concernedonly with the events immediately surrounding thesecond ordered election held on August12, 1966.However, a close reading of the Board'sDecisionin Case 26-CA-2334and comparison with the factsof the instant case indicate that the instant case isan almost verbatim repetitionof theprior case ex-cept for one fillip added here.2. InterrogationsThe facts here show that in late July 1966, JohnJackson, foreman of Respondent's canning depart-ment, became ill and did not return to workthereafter until late September. Under Jackson inthecanningdepartmentwereGordon Blair,designated as assistant foreman, and two em-ployees designated as leadmen, Ellis Poss and Thur-man Langford.Two or three days after Jackson's enforced de-parture, on orders issued by John Bryan, Jr., plantgeneral manager, and J. B. Stroud, Respondent'spersonnelmanager,PeteLedbetter,assistantforeman' on the kill floor under Foreman HerschelChristian, was transferred into the canning depart-mentwhere he remained until the day of the elec-tion,August 12, when he was ordered back to thekillfloor. In all Ledbetter was in the canning de-partment for 2 or 3 weeks.The evidence indicates that a rather considerableportion of Ledbetter's timeduring his tenure in thecanning department was spent in conversationswith the employees about the Union and the up-comingelection.Ledbetter admitted that he had conversed with atleast20 employees of the canning departmentabout the Union during this period. But he testifiedthat these conversations consisted essentially inasking how the employee felt about the Union. Hedenied that he made any promises in these conver-sations other than that, in perhaps 50 percent ofthem,he "might" have mentioned that he"thought" the employees would get an "annual"wage increase that year.The testimony below of witnesses for the GeneralCounsel,' which I credit, proves the contrary:(1)On the very day Ledbetter began his work inthe canning department, he told employee MalchiRandle that he, Ledbetter, was "going to work in(Foreman) Jackson's place" while Jackson was ab-sent.'At the hearing Respondent denied that assistant foremen were super-visorsunder the Act5 I was impressedby the obvioushonesty and integrity of the witnessesfor the General Counsel in this case.Seldom,if ever,have I been so im-pressed by a whole group of witnesses as in this case Even George(2) The Wednesday before the election Led-better again approached Randle and stated that he"knew" which way Randle was going to vote in theelection and did "not much blame him." Ledbetterinquired as to what wages Randle was making and,upon being told, stated that Randle should be earn-ing more and makingthe same wagesas the whitefellows were making as Randle was "mixing" justas they were. Ledbetter also told Randle that "thecompany was going to giveus a sevencent raise,that they had stated that theywas goingto give us aseven cent raise and another paid holiday." Led-better then inquired, "if the company would givethis seven cent raise and another holiday, wouldthat satisfy [Randle]?" Randle agreed that it wouldbut that he had never stated whether hewas goingto vote foror againstthe Union. To this Ledbetterreplied, "I feel that you was for the union" butasked Randle "To give him my vote" which Randlesaid he would do.(3) The day before the election Ledbetter cameup, patted Randle on the back and said, "I wantyour vote" to which Randle answered, "Yes, sir."(4)About a week before the election Ledbettertook occasion to go overto canningemployee JoeAmos and told Amos that he, Ledbetter, hadspoken to all the employees on the kill floor excepttwo, Curtis Cannon and Bobbie Dismukes,s who,Ledbetter said, "was in it too deep" and he felt thatall theothers on the kill floorwere against theUnion.Ledbetter then inquiredwhatAmosthought about the employees of thecanning depart-ment.Amos stated that he thought the canning de-partment was against the Union, too. Ledbetter an-swered, "Don't pull my leg. .. . Why do you feelthat way?" Amos explained thatall the canning em-ployees had at least 3 years of seniority and so werewell on theirway to the 2-week vacation theywould get upon achieving 5 years' seniority. Led-betteransweredthat he wished he could feel thatgood about it and then inquired as to who Amos"thought had been for the Union" in the previouselectionof March 4. Amos replied that he did notknow but could tell Ledbetter who had been ac-cused of being prounion, to wit, himself and em-ployeeEmmaBrooks whom he said had been false-accused of being prounion. As proof Amos citedthe fact that he had been "held out" of one of theCompany's preelectionantiunion meetingsbecausethe Company thought he was prounion.(5)On the Friday before the August 12 electionLedbetter came to employee Johnnie Williams athisworkplace and asked what Williams thoughtabout the Union. After Williams stated that he didnot know, Ledbetter continued:Washington Thomas, whose testimony Respondent argues could not becredited-and I agree-was essentially testifying to the truth as proved bythe corroborating testimony of Respondent's own witness,R 0 Vinson.'Cannon and Dismukes were recognized throughout the plant as ardentunion supporters BRYAN BROTHERS PACKING CO.355Well, I don't think we need none, because theunion won'tdo nothing but take your money,because it ain't no damn good..IthinkCurtisCannon and BobbieDismukes have done stuck their necks out toofar.... Looks like they are trying to tell Mr. B.[Bryan] and Mr. John [Bryan] what to do.... Bobbie Dismukes thinks he's smart any-how; he might scare the women in thecanningdepartment but he don't scare me worth adamn, because I will take up one of themsmoke sticks and beat his damn brains out.... If we vote the union out we'll give you aseven cent raise and another paid holiday.... Let's vote it out.Then,expressingthe hope that Williams' "heartwas right," Ledbetter departed.(6)On another occasion Ledbetter approachedemployee Martha Ann Matthews at her workplaceon the potted meat line and asked her "to talk to allthe girls and tell them not to vote for the unionbecause it was no good." He ended this conversa-tion by telling Mathews, "if we get the union in, wewill all go down the hill [lose our jobs]."(7)On the second day of Ledbetter's tenure inthe canning department he approached employeeJohn L. Tucker before work at Tucker's workingplace and inquired how Tucker felt toward theUnion. Tucker asked what Ledbetter meant. Led-better inquired what Tucker thought "would keepthe Union out." Tucker did not know. Ledbetterthen asked "if I [Tucker] thought a raise andanother paid holiday would keep it out." WhenTucker agreed that it would, Ledbetter told Tuckerhe "was certain we could get a company raise and apaid holiday, which would be Labor Day, if wevoted it out" and asked Tucker to help "work onthis."(8) The following Friday Ledbetter again ap-proached Tucker and asked Tucker to wear one ofhis buttons which carried the words, "I Vote No."Tucker refused. Ledbetter asked why he would notwear it. Tucker gaveno reason except that he justdid not want to wear the button and then added,"Besides, the button won't prove anything anyway."Ledbetter answered, "Well, it will help me to knowwhich side you were on." Tucker pointed out hecould wear the button and Ledbetter still would notknow which way he would vote. Ledbetter said,"Well, you don't have to if you don't want to, butcan Iget your vote?" Tucker agreed to that and theconversation ended.During this same period of time prior to the elec-tion GordonBlair, the regularassistantforeman ofthe canning department, was also busy inquiring ofemployees, according to his own testimony, howthey felt about the Union. AdmittedlyBlair madethis same inquiry of some 50 employees of thecanning department. The credited testimony belowproves that on occasion, at least, Blair tended to gobeyond the inquiry he admittedmaking.(1) Practically everyday during the week priorto the election Blair appeared at the workplace ofMartha Ann Matthews and told her to "vote no forthe union, because your job is your bread."(2)On the Friday before the election employeeJohnnie Williams met Blair on the elevator whereBlair inquired, "What do you think about theUnion?" After Williams had said that he did notknow, Blair continued, "Let's try to get it out.... Ifwe get the union you'll be working 40 hours a weekand I [Blair] can't make it off of 40 hours a week. .Let's vote it out. "7(3) In his testimony Blair recalled that, afterWilliams had answered his question, he did notknow how he felt about the union question, hereturned a few days before the election andinquired if Williams' had made up his mind how hefeltabout the election." After another negativereply, Ledbetter again asked for his "help" to voteagainst the Union.3.Payday August 5, 19668PaydaywasAugust 5, 1966. Employees arecustomarily paid by check. On August 5 each em-ployee received his customary check plus an un-customary check-sized printed statement.Each check was made out for $15 less than theemployee had actually earned for the pay period.The unusual printed statement explained this as fol-lows:SORRY ... Your pay is $15.00 short today.The $15.00 represents some typical costs YOUmight pay to the Union if it gets into our plant.The Union is NOT interested in YOU.But it isinterested inYOUR MONEY-STOP andTHINK BEFORE IT IS TOO LATE.Sample of some charges the Union wouldlike to get out of YOUR pocketMonthly dues$6.00Initiation Fee Installment3.00Fine2.50Assessment3.50Total$15.00After the employee had absorbed this, he wasdirected by a supervisor to go to the "barn." Here apayroll clerk gave the employee a bundle heldtogether by a wrapper. On one side of the wrapperwas printed in large letters:HEREIS YOUR MONEY'At thetime of this conversation Williams was working 60 to 65 hoursper weekBlair was unable to "recall"anything having been said about a 40-hourweek in this conversation I credit Williams because he was an honest wit-ness and because inquiries such as Blair's lead naturally into further discus-sion8This gimmick was not used at the March 4, 1966, election-possiblybecause the Board decision inCaressa, Inc ,158 NLRB 1745, did not issueuntil June 19, 1966353-177 0 - 72 - 24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the back side of the wrapper was printed:The Union Cannot Get Your Money Now ForUnion Dues And Other Union Costs. It's AWholeLotBetterForYou To HaveThisMoney To Spend Than To Give It ToThe Union Bosses!!PROTECT YOUR MONEY ... VOTE NO!This wrapper was held together with a round redsticker bearing the words in black "Vote No."Inside the wrapper each employee found 15 $1bills attached end to end in World War II "shortsnorter" fashion with these same round "Vote No"stickers.4.The preelection speech of President Bryan,SeniorAbout 7:30 a.m. on August 11, about 26 hoursprior to the time the polls were to open, PresidentBryan, Senior, had all the Respondent's employees,except Cannon and Dismikes, assembled in thewarehouse where Bryan, Senior, spoke to them.9This speech was best described in the undeniedtestimonyofJohn L.Tuckerwho testifiedcreditably that Bryan, Senior, said:Yes. He said, "I'm sure that everyone here issick and tired of this whole union mess and Iwant you to vote it out once and for all ... theonly reason the union wants to get in here isbecause they know how much money they cantake out of here ... me and my brother ownthis plant, these are the keys to the front door[atwhich point Bryan took a batch of keysfrom his pocket and held them up for all theemployees to see]" and we can close any timewe see fit.... If the Union happens to get inand calls you on strike we will lock the doorand walk away from the whole mess. . . . TheUnion is not interested in you; they are only in-terested in your money, because they knowhow much money they can take out of here,they know we are making money here becausetake, for instance, this new warehouse and webuilt a new label department this fall and theyknow we are making money here and theyknow how much they can take out, and I don'tthink it's right for people out of Memphis andChicago to come down and take our em-ployees' hard earned money. We have alwaysgot along well in the past years and I'm surethat we can continue to do so.... Be sure andvote no on Friday. Thank you all for coming."In addition to the above Tucker also testified thatduring this talk Bryan had said that the Companyhad been very good to the employees; the em-ployees had helped make the plant what it was; partof the plant's success was because of the em-ployees; if the Union came in and called a strike,the employees "would be permanently replaced";and a union strike "could force" the plant to close.Malchi Randle described this 10- or 15-minutespeech by Bryan, Senior, as follows:He [Bryan] said, "This is the same old thing.[That the employees had voted against theUnion once before that year.] The union is try-ing to get into our plant. It is not welcomehere, and I hold the keys in my hand [at whichpoint Bryan, Senior, held up the keys for all tosee]. If I say close it it will be closed. If I sayfor it to stay open it will stay open."Randle also recalled Bryan,Senior, saying that heand his brother intended to keep the plant in opera-tion whether there was a strike or a union or nounion, that all of the employees had made the plantwhat it is along with him and his brother, and thatwithout all of the employees he "might not havemade it."According to Randle, during the speech Bryanalsomentioned that, "if we [the employees] wentout on strike that we would be replaced, becausethe company was going to try to continue" andended by saying, "I love all of my employees. I loveall of you."As there was no denial of the testimony of eitherTucker or Randle in regards to this speech, I findthat all the above statements were made by Bryanduring this 10- to 15-minute speech.5.The electionAs noted heretofore, the election was held onAugust 12 and resulted in a 300 to 267 vote againstrepresentation by the Union.Assistant Foreman Pete Ledbetter and GordonBlair voted in this election without challenge."On August 18, the Union filed objections to theelection based upon the actions of Respondentfound above and also filed a charge of violations ofSection 8(a)(1) of the Act based upon these samefacts.6.The Labor Day holidayOn August 26, 8 days later, Respondent's em-ployees, including Cannon and Dismukes on thisoccasion, were assembled in the warehouse to heara talk by John Bryan, Jr. Bryan, Junior, told themon this occasion that thereafter Labor Day wouldbe a paid holiday for those employees working theday before and the day after the holiday. He alsoinformed them that Respondent had decided tomake Labor Day a holiday late in 1965 but had hadsVice President W B Bryan, brother of President John Bryan, Sr , hadspoken to the assembled employees,except Cannon and Dismukes, on themorning of March 3 prior to the March 4 election10Thls gesture duplicated the one made by Vice President Bryan at hisMarch 3 speech when he stated, "my brother and 1, we have the keys in ourpockets to this paint, and it is up to usto say whetherit stays opened, orclosed "See161 NLRB 1179" It is assumed that all the other12 to 14 assistantforemen and 16 to 18leadmen alsovotedin this election BRYANBROTHERSPACKING CO.to hold up theannouncementthereof because ofthe Union but that now Respondent's lawyers hadinformed Respondent that the announcement couldbe made without any problem in relation to theUnion.7.Payincrease of November 1966On October5, 1966,the Regional Director, afteran investigation of the objections to the election, is-sued and served on the parties his report on objec-tionswherein he sustained one objection andrecommended that the second election be set asideand that a third election be directed.On October25, 1966,Respondent filed timelyexceptions to the Regional Director's findings andrecommendations.In November 1966 Respondent granted its em-ployees an 8-cent-per-hour across-the-board wageincrease.On December6, 1966,the Board ordered a hear-ing to be held upon the Union's objections to theelection and that such hearing be consolidated witha hearing to be conducted in Case 26-CA-2524.On December7 theRegional Director gave for-mal notice to the parties that this consolidatedhearing on the objections to the election and on thecomplaint in Case 26-CA-2524 would be con-ducted on December 13, 1966,atWest Point, Mis-sissippi. Subsequently the hearing was actually post-poned until January12, 1967.B.Conclusions1. Interference,restraint, and coercionBy Assistant ForemenIn itsbriefRespondentdoes not wastetime in ar-guing that the statementsand interrogations ofAssistantForemen Ledbetterand Blair didnot con-stitute interference, restraint,and coercion. This isust as well. In the lightof the promises by Led-better thatthe employeeswould get another paidholiday, Labor Day, and a 7-cent-per-hour wage in-creaseif they votedagainst theUnion, and thethreat expressedby Blair that, if the Union suc-ceeded in securing representationrights among theemployees, the hours of work would be cut from 60or 65 a week to 40 hours a week, there can be noquestionbut that thestatementsfound above con-stituted interference,restraint,and coercion inviolationof Section 8(a)(1) of the Act. I so find.Thisfinding requiresno citation of authority."The recordshows that Respondent granted the following wage in-creases:October 1960-10 cents per hourFebruary 1961-5 percentFebruary I962-5 percentAugust 1963-5 centsApril 1964-5 percent357However Respondent does attempt to eliminatethese coercive statements by arguing that Respon-dent was not responsible for the statements of Led-better and Blair because Ledbetter and Blair werenot supervisors and because under the terms of theconsent-election agreement Ledbetter and Blairwere permitted to, and did, vote in the electionwithout objection.The facts prove these arguments to be mere wish-ful thinking.Both Ledbetter and Blair had enjoyed the title of"assistantforeman" for many years. The employeesrecognized them to be supervisors. The employeesreported to each of them, obeyed any and all ordersgiven to them by each of the assistant foremen,sought and received time off from them, and wereeven required on the kill floor to receive permissionfrom Ledbetter to leave their work to get a drink ofwater or to go to the restroom.13 Both men soughtand assigned relief employees to take care of thework during such absences. Both men wereauthorized to, and did, assign employees to do whatthey considered to be necessary at the time. Bothwere obeyed implicitly.The testimony of both Ledbetter and Blair re-garding their duties and authority was notable fortheir patent attempts to minimize their authority.Each claimed that anything he did was purely "rou-tine" or had to be cleared with his foreman first.However the fact remained that Blair took over andperformed the duties of Foreman John Jackson inthe canning department while Jackson was absentor was out sick. One of these latter occasions oc-curred during the critical 2- to 3-week period justprior to the election of August 12. Even whenpresent,Jacksonwould send an employeerequesting time off to Blair for permission by condi-tioninghis own permission upon further clearancefrom Blair. Blair finally had to admit reluctantlythat he did have authority to grant time off to anemployee if Blair did not need that employee onone ofhis canning lines.On the other hand Ledbetterclaimed that he wasjust the "relief man" who replaced employees aftergrantingthem permissionto goto the restroom-but his own testimony showed all too plainly that,after granting such requestedpermission,Ledbetterassignedothers to replace the departing employees.Ledbetter generally assigned the regularrelief man,Gwaltney, but on occasion had to moveat leastfour men in order to secure a replacement for one.It is true that Ledbetter on occasion did performthe relief work himself.At the hearing Respondent stressed the fact thatMarch 1965-7 centsJanuary 1966-7 cents [announced in December 19651November 1966-8 cents19As provedinfrain the case involving JohnL Tucker,Respondent triedto show that canning department employees were supposed to get similarpermission from Blair. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDneither of these assistant foremen attended super-visors'meetings.As the proof ultimately showedthat only eight supervisors did attend supervisors'meetings,this evidence proved nothing.The record also showed that Respondent onlyhad 10 men classified as "foremen"who evenRespondent admitted to be su ervisors.Ten super-visors supervising the work of over 550 employeesindicates a suspiciously high ratio of employees tosupervisors.In addition Respondent employed 10or 12 persons,including Ledbetter and Blair, with atitle"assistant foreman."It also employed 14 to 16individualswith the title of "leadmen,"a titleadopted in the last 5 to 6 years in the Respondent'splant.These last f1 ures reduce the ratio of supervi-sion to rank-and-file employees to a more normalfigure.This same studied attempt to minimize"assistantforemen"was also obvious during the testimony ofGeneral Manager John Bryan,Jr.,who testified that"perhaps"assistant foremen received 20 cents perhour(later changed to 50 cents per hour "in thecase of some operators")more than the ordinaryrank-and-file employee.It finally developed at thehearing that Ledbetter and Blair were each paid onwhat Respondent described as a "graduated fluc-tuating salary."Thismeant that each received aweekly check in the amountof $137.50 with undis-closed additional pay for all hours worked over 40.As this salary is more than double the wages paidfor the same 40 hours to a rank-and-file employeeearning $1.50 perhour,it is quite clear that Led-better and Blair are hardly to be classed as rank-and-file employees even as their duties also in-dicate.Even if it be assumed that Ledbetter was not asupervisor,an assumption I cannot make,the factsshow that Ledbetter was sent to the canning depart-ment on a special assignment by General ManagerBlair,Junior, and J.B. Stroud,personnel manager,during the 2 or 3 weeks prior to the election. Onthe veryday he first appeared in the canning de-partment,Ledbetterlet it be known that he was"taking[Foreman]Jackson'splace"duringJackson's illness and thus, at least, created the auraof supervision over himself among the employees.During this whole period Ledbetter acknowledgedthat he spoke to at least 20 employees about theUnion and the election.Once again Ledbetterminimized:according to him,he was merely takinga private poll of the employees by asking these 20how they felt about the Union and the election.Also, according to Ledbetter,he never reportedany of these findings from this allegedly private pollto anyone.In the light of a propaganda leaflet putout to the employees over the signatures of W. B.Bryan and John H. Bryan on August 11,1966, con-taining the following statement:"...a majority ofour personnel havevoluntarilypledged that theywill vote no...."I cannot credit Ledbetter for this"pledge"was exactly what Ledbetter and Blairwere seeking from the employees.14 To whom werethese"pledges" made if not to Ledbetter and Blair?In addition the facts also show that in speaking tothe employees Ledbetter offered,on behalf ofRespondent,a 7-cent-per-hour wage increase andan additional paid holiday,Labor Day, if the em-ployees voted the Union down. Such talk with itspromise of benefit is notprotected by Section8(c).11 Nor does Section 8(c) protect Blair's threatthat Respondent would reduce the working hoursto 40 a week (from 60 to 65) if the employeesvoted for the Union with the added comment thathe, Blair,"could not make it" with such a reduc-tion in hours and wages.Both Ledbetter and Blairwere speaking for and on behalf of Respondent atthe time.Ihave no hesitation in finding, as I here do, thatboth Ledbetter and Blair were supervisors withinthemeaning of the Act and that Respondent isresponsible for coercive statements containingpromises of benefit or threats of reprisal made byeach of them to employees prior to the election intheir efforts to secure votes against union represen-tation.The facts further show that Respondent sentLedbetter into the canning department for the 2- or3-week period prior to the election as its agent tocampaign among the employees against the Unionand therefore Respondent is responsible for Led-better's coercive statements made to the employeesduring that campaign.I therefore find that Respondent violated Section8(a)(1) of the Act by the statements of SupervisorsLedbetter and Blair as found above.In this regard it is interesting to note that Led-better knew whereof he spoke when he stated thatthe Company would give the employees Labor Dayas an additional paid holiday and a 7-cent-per-hourincrease if they voted against the Union.On August26, Bryan,Junior,announced to the assembled em-ployees the addition of Labor Day as a paid holidayand, therefore, fulfilled the promise Ledbetter hadmade in that regard theretofore.Ledbetter's priorknowledge of Labor Day as an additional holidaytends to confirm his agency.Respondent's brief suggests that, as the consent-election agreement permitted Ledbetter and Blairto vote, therefore Respondent cannot be responsi-ble for any statements they may have made. Thefact that by the terms of a consent-election agree-ment between Respondent and the Union theseassistant foremen were permitted to vote does not,in fact,affect their supervisory status under Section2(11) of the Act as found. Under that definition14Respondent made no effort at the hearing to explain how, when,andhour wage increase or another paid holiday,he finally did admit that hewhere such pledge was"voluntarily" made by any employee.might have mentioned an "annual"wage raise to one employee.Ledbetter15Although Ledbetter denied making any statements about a 7-cent-per-was not an impressive witness on the stand.Neither was Blair. BRYAN BROTHERS PACKING CO.359Ledbetter and Blair were supervisors for whose ac-similar factual situation,with the following reason-tionRespondent was responsible.Therecan be,ing:and often is, too much"trading"between theThe instant case is distinguishable fromUnion and the Employer in order to secure an ex-Tranein that(a) the Employer uses no wordspedited consent election for the terms thereof towhich imply involuntarinessor compulsion inhave much,if any, significance in regard to an in-regard to the employees'paying money to thedividual's actual supervisory status.Accordingly, IUnion,and (b) there was another misrepresen-find this defense to be without merit.tation inTrane,i.e., inTranethe actual amount2.Payday propagandaof thedues was misrepresented whereas in thepresent case it was not.As noted heretofore,Respondent added a newIn its printed materialhere, withone exception towrinkle or gimmick to its previous(March 4) elec-be noted hereinafter,Respondent carefully used thetion campaign material when on payday,August 5,Caressaphraseology almost verbatim so that there1week before the election,itwithheld $15 fromis in this case, as inCaressa,the same "absence" ofthe pay of each employee for that pay period withwords connoting"involuntariness.or compulsion"the printed explanation that the $15 withheldin payment as the Board has just found to be therepresented"some typical costs" of unioncase inCaressa.So I, bound by Board law, wouldrepresentation which the Union"would like to gethave tofindthat theprintedmaterial here con-out" of the employees and which the employeesstituted"permissible propaganda.""mightpay" if they voted for the Unionin the elec-The Board used the word"propaganda"twice intion 1 week away.Then in order to collect the$15theCaressadecision.Ibelievethatthe use of thatstillowing to each,Respondent required the em-particularword may well have been ill advisedployee to go to the"barn" where a payroll clerkbecause,aspresentlyunderstoodand defined,handed each the $15 in cash together with addi-"propaganda"includesthe use ofmisleading and/ortional printed propaganda relating to the necessitydishonest statements and techniques in order toof "voting no" in order to be able to retain that$15achieve the purpose sought by the propaganda.to spend themselves.This does not comport with the laboratory condi-In its brief Respondent maintained that thetions which the Board insists upon at its elections.episode of August 5 was protected under SectionPerhaps misledby the useof this unfortunate8(c) of the Act which permits "the expressing ofword,Respondent here embellished upon theany views,argument,or opinion, or the dissemina-Caressaphraseology to the extent,at least,of listingtion thereof,whether in written,printed,graphic,in its printed material the "sometypicalcosts ofor visual form...if such expression contains nounion representation,"whichRespondentwasthreat of reprisal or force or promise of benefit."withholding,and which the Respondent said theAs authority for this position,Respondent relies onUnion"would like to have paid,"if the employeesthe Board's decision inCaressa,Inc.,158NLRBshould vote for union representation the following1745, whichissued on June 19, 1966, or just aboutweek.In the instant case those "typical costs" asa month prior to its use by Respondent in this case.listed in Respondent's printed material were:In theCaressacase,where there was no withhold-Monthly Dues$6.00ing of the employee's earningsat all but where theprintedmaterial was practically verbatim with thatused in the instant case,the Boardheld (at 1747)that "The Employer'smessagedoes not state andcould not be reasonsably interpreted as stating,directly,or impliedly, that the employees would becompeled to join the [Union]and pay dues, fines,assessments,or other chargescontrary to theFlorida's `Right-to-Work' law if the [Union] wonthe election'and that,therefore,"the Employer'sstatement was within the permissible limits of cam-paign propaganda."InCaressa,(at 1747) the Board distinguished its1962Trane Companycase, 137 NLRB 1506, wherethe Board had set aside an election in a somewhat16A learned discussionof the comparative "involuntariness" of suchwords as"might"and "could,"such as Respondent's brief hereindulges in,may be of interest to grammarians and academicianssitting in their ivorytowers butsuch minute distinctions generally escapethe attention of theordinary employeewho receiveda less theoreticalmessage from theprinted words,particularly when that message is accompaniedby an actsuch as the actual withholdingsof his money.Statementsor "expressions"Initiation.Fee,InstallmentFineAssessmentTotal[Emphasis supplied.]$3.00$2.50$3.50$15.00WhereRespondent secured these figures,Respondent only knows and did not tell us. Ap-parently the figures came out of thin air and addedup to a nice round total. The testimony in the in-stant case did show that the union dues were either$3 or $6 per month dependent upon the vote of thelocalmembers;that the initiation fee was $5intoto; t'and that for the past 8 years, at least, nofines had been levied by the Union. The record issilent as to any assessments levied.Hence, Respon-are to be interpreted against the voluntary maker thereof and in conformitywith the interpretation of the theoretical"reasonable man" to whom thestatement or expression is addressed,in this case the rank-and-file em-ployee.11This was not a monthly recurring expense as implied by the Respon-dent's use of the word"installment"in its printed material,a well-recog-nized propaganda technique to fool the unwary. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent's estimated "typical costs" here were approxi-mately double the actual cost even for the firstmonth. This is a rather gross misrepresentation and,perhaps, not all togetherunintentional."Inaddition to the obvious misrepresentationnoted above, there is yet another-much more im-portant-feature of this case which distinguishes itfromCaressa.InCaressa,the employer paid his employees theirfull earnings at the time he gave them his printedpropaganda.In the instant case, the Respondent actually ab-stractedandwithheld $15 of the employee'searningswhen he gave the employee his firstpropaganda material. In order to get the rest of themoney owing to him, the employee was forced togo to another location to get his $15 plus anotherprinted propaganda bit.In its brief, Respondent argues that this paydaymaneuver was merely a "dramatic expression" tothe employee of the cost of union representation.Respondent is correct as to the "dramatic" part ofthis contention. But this manuever went far beyondbeing an"expression" as to the monetary unioncosts. The printed matter may well be an "expres-sion"as to unioncosts. But for the employee whosemoney is abstracted and withheld, albeit for only afew minutes, this act also symbolizes in dramaticfashion to him the power of his employer overhis,the employee's, money and that at the employer'swhim, he, the employee, can be forced and coercedby that employer to suffer an inconvenience inorder to collect his own earnings. By this charadeof holding up the employee's money even tem-porarily, Respondent in effect told these practicalminded employees:Look!As your Employer, I control yourearnings.Ican givethem to youor I can take themaway.If you want them, you better Vote No!Respondent's act of withdrawingand withholdingmoney belonging to the employee goes far beyondbeing an "expression" of opinion or argument in"written, printed, graphic, or visual form" as per-mitted in Section 8(c). The maneuveris in fact anact, a coercive act, designed to show the employeethe employer's power over the employee's earningsand his ability to handle even the employee'smoney as the employer sees fit. The impact of thisact upon the employee thus extends beyond thequestion as to the "costs" of union representation.Thus thismaneuver encompassesmatters farbeyond the "legitimate propaganda," as the Boardphrased it, in regard to such "costs." The withdraw-ing and withholding of the employee'smoney is anact and thus not protectedas an"expression"under Section 8(c) of the Act.Even if this payday maneuver were to be con-sidered an "expression," it would not here be pro-tected under Section 8(c) of the Act because itcontains a threat of "force" through the physicalwithholding of the employee's money.I,therefore, hold that Respondent's use of theAugust 5 payday propaganda technique was in-tended to interfere with, restrain, and coerce itsemployees in the exercise of the rights guaranteedthem in Section 7 of the Act and thus is a violationof Section 8(a)(1) of the Act.In addition I find and hold, as has the Board in allfactually similar cases, that the employer's use ofthis payday propaganda technique in an electiondoes not accord with the Board's strict requirementthat "laboratory conditions" prevail at such elec-tions. Such laboratory conditions, in my judgment,require that any election campaign "propaganda"used must be factually correct and honest so far ashumanly possible.As shown heretofore evenRespondent's printed list of "typical costs" in theinstant case was incorrect and misleading, if notdishonest. Even under the decision in theCaressacase such is sufficient to set aside the election ofAugust 12, 1966. I so hold.Respondent, however, points out that, if, in fact,its printed propaganda was misleading, still that wasall right because the Union had the period of aweek within which to correct any and all suchmisrepresentations contained therein. For the ordi-nary,unintentionalmisstatement of fact, which willcreep into an election campaign, this is a fair rule.But,where the misrepresentation made is grossand/or intentionally deceptive,as isthe case here,the rule is inapplicable because it would put apremium on the use of the "Big Lie" technique ofpropaganda.Consequently in this case, as theBoard did in both theCrownandYazoocases, I findthat the incident of the August 5 payday requiresthat the election of August 12 be set aside.Because of the Board's decision inCaressa, Ifeelthat any comments I may have in relation to whatappears to have been a calculated concealment byRespondent of the Mississippi Right-to-Work lawunder which Respondent's employees could nothave been forced to join the Union or to pay union'sRecentlythe Board has set aside elections upon union's objectionsthereto based upon incidents identicalto the August 5 payroll incidenthereCrown Laundry & Dry CleanersInc , 160 NLRB 746 (decided Au-gust26, 1966) YazooValley Electric PowerAssociation,163 NLRB 777(decided March31, 1967) These cases are factuallyidentical to the in-stantcaseTheprinted materialwas verbatim-exceptthat the"typicalcosts" added up to sumsvarying in amounts from $12 to $16 despite thefact that dues in eachwere always $6 and initiation fee "installment" wasalways $3 In each, the employer physically withheld the amount of the"typical costs" and required the employee to go elsewhere to retrieve hismoney plus additional printed material The Union lost each election TheBoard set each election aside In fact,the cases are so identical that eachemployer was represented by the same New Orleans law firm Kullman &LangIn only theYazoocase was the payroll incident alleged as a violation ofSection 8(a)( I) of the Act The Trial Examiner there, in a decision withwhich I agree, found it to be a violation Unhappily the Board ducked thatissue in that case because the other Section 8(a)( I) violations there wereso numerous as to make it unnecessaryfor theBoard to determine this par-ticular issue BRYANBROTHERSPACKING CO.dues, etc., isforeclosed. ConsequentlyIwill notcomment upon that angleof the August 5 paydayincident.3.Bryan Senior's speechLittle, if any, discussion is necessary to decidethat President Bryan, Senior's speech to the em-ployees the day before the election amounted to acoercive threat to close the plant if the employeesvoted to have union representation in the electionthe next day.The undenied, and credited, testimony is thatBryan, Senior, said, and implied, exactly that.That is a clear violation of Section 8(a)(1) of theAct.The Board found in 161 NLRB 1179 that VicePresident Bryan said and implied the same thing inthe preelection speech he made to the employeesthe day before the March 4 election.Even if, as Respondent's brief maintains, Bryan,Senior's remarks about closing the plant were madein a slightly altered "context" than the "exhorta-tion" to vote "No" made previously by Vice Pres-ident Bryan, the fact remains that both men at thisparticular point in his speech made a gesture andheld the keys to the plant high above his head sothat all employees could see them. Vice PresidentBryan's gesture on March 3 holding up the keys forall to see had given that gesture a meaning of itsown about the closing of the plant for the em-ployees. It was coercive on March 3 and its dra-matic repetition on August 11 was equally coercive.Respondent's brief recognized this same principlewhen it argued:" .. Finally, the language to which thesetwo employees testified is markedly similar tothat which the Trial Examiner (in 161 NLRB1179) found was said in a talk prior to the firstelection [on March 3]. As to the latter point,itis not surprising that the witnesses would testifyto this since it had been statedin anearlier talktowhich they had listened,ithad beenhighlighted in the decision of the Trial Ex-aminer, and it was before the investigator whenhe questioned the witnesses as to what was saidon this occasion. . . ." [Emphasis supplied.]The same is even more true re the dramaticgesture with the keys.Accordingly, I must and hereby do find thatBryan, Senior's words and gesture on August 11tended to coerce and intimidate the employees inviolation of Section 8(a)(1) of the Act.4.The holidayBryan, Junior's August 26 announcement to theemployees of the additional paid holiday on LaborDay also constituted interference, restraint, and19McCormick Longmeadow StoneCo., Inc., 158 NLRB 1237PO Respondent's brief tends to confirm this finding when it says, "it is sub-361coercioncoming asit did just I week after the filingof the objections to the election and the charges bythe Union and being,as itwas, so definitely con-nected with the Union by Bryan, Junior.19If Respondent had announced the granting of thisadditional benefit to its employees in the regularcourse ofbusinessunconnected in any way with theunionactivity in the plant, and without the intent ofinfluencingfuture action on the part of the em-ployees, I would have dismissed the complaint inregard to this holiday even though to Respondent'sknowledge the representation proceeding was stillpending on the Union's objections thereto. How-ever, thisis notthatcase.This Respondent had nofaith in any subtle approach.Consequently,as usual,Bryan, Junior, took theoccasion to blame the Union for the fact that theannouncementof the additional benefit had notbeen made earlier by Respondent and to creditRespondent for the benefit it was conferring uponits employees at thistime,thereby showing the em-ployees that this benefit was being granted byRespondent at thistime as areward for their havingvoted against the Union on August 12, andas an in-centive to continue this opposition to the Union inthe future in the expectation that further benefitswould thereby flow to them from Respondent. Byso definitely tying the grant of benefit to the voteagainstthe Union of a few days before, Respondentintended to and did again interfere with,restrain,and coerce its employees in violation of Section8(a)(1) of the Act.At thetimeBryan, Junior, actually announcedthe new holiday on August 26, 1966, Respondenthad good reason to believe, in the light of the pend-ing objections to the election and charges of unfairlabor practices, that it was going to continue toneed employeeassistanceagainst the Union in thefuture. The announcement was obviously made asone way to get that desiredassistant. I so find.C. Suspensionof John L. Tucker1.The factsJohn L. Tucker, an employee of Respondent forapproximately 10 years, testified on January 12,1967, in this hearing. In large part Tucker'stestimony was in respect to the speech given byBryan, Senior, on August 11, 1966. Tucker im-pressed me as an honest, straightforward witnesswho was telling the truth.20Up to the time of his appearance as a witness onJanuary 12, 1967, Tucker apparently displayed lit-tleor no interest in the Union. ConsequentlyRespondent had no reason to consider him to beprounion. After his testimony Tucker actively sol-icited employees to sign union authorization cards.mitted thatTucker's description on cross-examination is the most accuratereport of what was said by Bryan." Bryan chose not to testify. 362DECISIONS OF NATIONALBut there is no showing that Respondent had anyknowledge of this.On January 13, the day after Tucker's ap-pearance on the witness stand,Tucker as usual re-ported for work about 5:30 a.m. in order to greasehis canning machine prior to the day's operations.He completed this operation approximately 10minutes before operations were to begin at 6:30a.m. and walked back into the skinning departmentas he customarily did. After some 5 minutes thereTucker returned to his own machine.LeadmanThurman Langford came to his machine and in-formed Tucker that Foreman John Jackson wantedto speak to him.Tucker thereupon proceeded to Jackson's deskwhere Jackson asked Tucker what Tucker's job waswhere he worked.Tucker answered that heoperated a machine.Jackson then told Tucker that"from now on he [Jackson]wanted me to stayover there around my machine and out of theskinning department." Tucker replied"okay" andreturned to his machine.About 10:30 or 11 o'clock a.m. on January 23,1967, Tucker found it necessary to go to therestroom.Before leaving his machine Tucker ar-ranged with employee Johnnie Williams to operateTucker'smachine in his absence as was customaryon such occasions. He then proceeded to therestroom.The restroom area is made up of two distinct butconnected areas: (1) the commode area containingfour commodes, three urinals,and a sink connectedby an open doorway to(2) the larger locker areawhich contained a number of lockers and benches.Upon arrival at the restroom Tucker ascertainedthat all the commodes were either in use or out oforder and so returned to the locker area to wait. Hesat down on a bench with his father-in-law,JordanWashington,who had been sitting there prior toTucker's arrival.In totothere were eight or moreemployees either sitting or standing in the lockerarea at this time.Suddenly Personnel Manager J. B.Stroud walked into the area looking for an in-dividual who had just left Stroud's office which isadjacent to the locker area.Not seeing the man hewas seeking,Stroud turned and walked out. Hereturnedalmost immediately and singled outTucker asking if "that was all he had to do."Tucker answered,"No, sir."Then,according toStroud,Stroud asked,"Well, what are you doinghere?" to which Tuckeranswered,"Sitting here."21Stroud then said,"I'lltellyou what,come gowith me."Whereupon Stroud led Tucker to his of-fice and told him to wait there until he got ForemanJackson.Stroud inquired of Jackson if Jackson hadanything for Tucker to do to which Jackson gave anaffirmative answer.Stroud continued, "Well, I wentinto the locker room a few minutes ago and caughtLABOR RELATIONS BOARDhim sitting flat on his ass ... I don't know what'swrong with him lately, he seems to think as if heowns the place or is some type of supervisor oranother....Do you think you can get alongwithout him for two or three days?" When Jacksonagreed, Stroud said, "I'll tell you what, let's sendhim home for two or three days until he cools off."Jackson then asked Tucker, "what were you doingsitting down in there?" Tucker answered, "I cameup to use the restroom and all the commodes wasfull and one of them wasn't working, so I sat downto wait until one was free so I could use it." At thispoint Stroud broke in with, "They wasn't full, Icould see back there and they weren't all full....we are going to let you go home for two or threedays.... You check out and come back Friday at7:00 o'clock."Tucker obeyed orders and left the plant.When Tucker returned to work at the time or-dered, Foreman Jackson sent Tucker to Stroud'soffice. Tucker was called into the office where hefound Stroud, Jackson, and Robert Smith, the su-perintendent over canning and sausages. In theirpresence Stroud stated:This is the third time we've had you up hereon trouble in the past few months ... the com-pany has rules that all employees must go byand these rules have been in effect for a longtime and you have worked here long enough toknow them and if you continue to get awaywith them then other employees will continueto want to get away with them, and this is thefirst time that you've ever been suspendedfrom work and if this happens again you willprobably be suspended again, and if you con-tinue to be suspended you will probably even-tually end up losing you job..We are notgoing to fire you this time.We are going to let you go back to work butyou are going to have to obey the rules. Doyou think you can obey these rules.Tucker answered affirmatively. Jackson thenstated:Well, Tucker, from now on when you want togo to the restroom always contact me or Mr.Blair, the assistant foreman, or one of the lead-men.. I don't be aroundat all timesbut you cannotify the assistant foreman or one of the lead-men so they will know where you are.I'm notgoing to single you out from any of the rest ofthe employees or try to be hard on you, butjust go like anybody else down there.Stroud asked Tucker if he had anyquestions.Tucker asked what (Tucker) should do if he shouldagain find all the stools were full.21Stroud volunteered that Tucker's last answer was given "in a surly kindof a voice,to make me wonder if it wasn't any of my business." BRYAN BROTHERSPACKING CO.To this Stroud answered, "Ain't no need in youbrining this back up,justmakingexcuses.Youdidn t say anything about that when you were inthere.You just thought of that after you got uphere.... This is over and done with now and thereisno need in talking about it any more." Where-upon Tucker returned to work and was still at workat the time of the hearing. Some 10 or 15 minutesafter he had suspended Tucker for 3 days, Stroudsought out Jordon Washington and asked Washing-ton what he had been doingsitting inthe locker-room at thattime.Washington explained that hewas waiting for the ice to melt off a cooler which hewas fixing. This explanation satisfied Stroud whothen toldWashington that he had sent Tuckerhome for a while but had not fired him and thatTucker was a good worker and would be all right.During the following week Stroud had all the em-ployees who were in and about the locker areabrought to his office and interviewed them in re-gard to the facts of the January 23 incident. Atleast one of these employees informed Stroud thatthe commodes were all busy or out of order at thetime.Stroud, and apparently an attorney who waswith him at most of these interviews, had these in-terviewsmade into affidavits and asked the em-ployees to execute the same. The employees agreedto do so.2.ConclusionsReduced toessentialsthese facts prove thatRespondent began a campaign of harassment andintimidation against John Tucker, a satisfactory em-ployee for the 10 years prior to his disclosure as aprounion employee, the very first thing on the verymorning after Tucker had testified as a witness fortheGeneralCounsel beforeme, and in thepresence of J. B. Stroud, at the Board hearing onJanuary 12, 1967.On the morning of January 13 Foreman Jacksonordered Tucker to stay out of the skinning depart-ment even prior to the start of the workday, a thingwhich Tucker had been doing with impunity foryears prior thereto.On January 23, 10 days later, Stroud singledTucker out of a group of eight or more employees,allof whom werestandingor sitting in the plantlockerroomjustasTuckerwasdoing,andproceededto suspendTucker for a 3-day period forsome reasonwhich Stroud failed to disclose. Noneof the other employees in the restroom at that timewere even reprimanded.The timing alone of these sudden discriminatoryactionsby Respondent against Tucker leads but tothe conclusion that Respondent was retaliatingagainst Tucker for having given testimony on behalfof the General Counsel andagainstRespondent atthe Board hearing on January 12, 1967." I have grave doubts that Stroud asked this second question. Stroudalone testified to it. With one possible exception there was no corrobora-363If any further confirmation of this conclusionshould be necessary,it isto be found in the nu-merous changingand vacillating positions adoptedby Stroud at various times throughout this incident.At the hearing Stroud explained his singling outof Tucker in the lockerroom on January 23 on thebasis that he did not see anyone other than Tuckerand Washington in the lockerroom at that time.However there were at least five or six others thereat that time. Even this explanation does not al-together explainwhy Stroud did not includeWashington in the incident. Sometime after thesuspension Stroud did speak to Washington aboutthe incident when apparently Stroud began to thinkof the patently discriminatory look of the affair as itthen was.During his testimony at the hearing Stroud volun-teered that Tucker had answered Stroud's secondquestion22 by saying "sitting here" in, according toStroud's testimony, "a surly tone of a voice, tomake me wonder if it wasn't any of my business."This suggests, as does the brief, that possibly Stroudsuspended Tucker for "a surly tone of voice" or,perhaps, insubordination. But if that was the reasonfor the suspension, Stroud failed to mention it dur-ing the interview or thereafter until the time Stroudtestified at the hearing.At the suspension interview the uncontradictedtestimony of Tucker proves that Stroud disputedTucker's statement that he, Tucker, was waiting inthe lockerroom because all the commodes were oc-cupied or out of order by saying that he, Stroud,had looked and the commodes were not all in use.His eyesight about this was better than his ability tosee the other individuals standing and sitting in thelockerroom. This suggests, as does the brief, thatStroud suspended Tucker for lying about the condi-tionof the commodes. However Stroud's sub-sequent interviews with the employees, whom hehad not been able to see on January 23, proved thatTucker had been telling the truth. If Stroudsuspended Tucker for lying, that word was notmentioned at the suspension interview and thedefense has apparently been abandoned since. Atany rate Tucker had been telling the truth.At the reinstatement interview on January 27,theuncontroverted testimony of Tucker, cor-roborated by the generalizations in which Stroudtestified, showed that Stroud completely reversedhis field and came up with the new and originalidea that he had suspended Tucker because Tuckerhad violated "the rules," a suggestion which Stroudwas mentioning for the first time during this wholeepisode. (This idea apparently originated duringone of Stroud's interviews after the suspension forStroud did ask one such employee about postedrules and discovered they had not been posted. )tion of this testimony.At this point I am assuming that Stroud did ask thesecond question. 364DECISIONSOF NATIONALApparently the "rules violation" to which Stroudwas referring consisted of the fact that on leavingfor the restroom on January 23 Tuckerarrangedwithemployee JohnnieWilliams to take overTucker'smachine during his absence without firstreportingtoForeman Jackson or AssistantForeman Blair. The facts show without contradic-tion that on this occasion Tucker was following theprocedure which had been customary for years inthecanningdepartment.23However,thesockdolager is, of course, that, at the time Tuckerwas suspended on January 23, Stroud did not knowof,and in the absence of Blair could not haveknown of, any such rules violation by Tucker. It isthus obvious that Stroud was searching-vainly inthis instance-for anything to justify his suspensionof Tucker on January 23, 1967.At the reinstatement interview Stroud for thefirst time referred to the fact that "in the past fewmonths" Tucker had been in Stroud's office "ontrouble" twice before. This suggests that perhapsStroud had suspended Tucker as a sort of "habitualoffender." The facts show that sometime in June1966 Tucker was stopped from soliciting money inthe plant for some unspecified purpose and inNovember he was spoken to about eating a piece ofsausagewhile on duty. The facts thus deflateStroud's claim especially as there is no showing inthis record that Stroud recalled these minor in-cidents on January 23.Accordingly, I have no hesitation in finding, as Iheredo, that Respondent suspended John L.Tucker on January 23, 1967, because he gavetestimony on behalf of the General Counsel at theBoard hearing on January 12, 1967, in violation ofSection 8(a)(4) and (1) of the Act and in order todiscourage such union activities in the future.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theoperations of the Respondent described in sectionI,have a close, intimate, and substantiall relation-ship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYIthaving been found that Respondent has en-gaged in certain unfair labor practices, it will berecommended that it cease and desist therefromand that it take certain affirmative action designedto effectuate the policies of the Act.23Neither Jackson nor Assistant Foreman Blair was called to contradictthis testimony given by Tucker and Williams As Jackson was ill,he couldnot testify But Assistant Foreman Blair was not called as a witness on thisLABOR RELATIONS BOARDHaving found that Respondent discriminatorilysuspended John L. Tucker for a period of 3 daysbeginning January 23, 1967, I will order Respon-dent to pay to John L. Tucker his full wages forthose 3 days.Becauseof the variety, extent, and type of theunfair labor practices engaged in by Respondent, Isense an opposition by Respondent to the policiesof the Act in general, and hence I deem it necessaryto order Respondent to cease and desist from inany manner infringing upon the rights guaranteedits employees in Section 7 of the Act.CONCLUSIONS OF LAW1.Local 515, Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, isa labor organization admitting to membership em-ployees of Respondent.2.By discriminating in regard to the hire andtenure of employment of John L. Tucker bysuspending him onJanuary 23, 1967, because hehad given testimony under this Act, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(4) and (1)of the Act.3.By coercivelyinterrogatingits employees, bypromising its employees benefits if they would voteagainst the Union in a Board election, by threaten-ing the employees with reprisals if they voted forthe Union in said election, by threatening to closethe plant inthe event that the employees voted forunion representation, by temporarily withholdingpart of theearningsof each employee on August 5,1966, to coerce the employees to vote againstunion representation,and bygrantingLabor Day asan additional paid holiday as a reward to its em-ployees for having voted against union representa-tion at the Board election held on August 12, 1966,Respondent has interfered with, restrained, andcoerced its employees in the exercise of the rightsguaranteed them in Section 7 of the Act in viola-tion of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning ofSection 2(6) and (7) of the Act.5.By the above acts and by the other electionpropaganda used by Respondent, Respondentprevented its employees from being able to expresstheir free and untrammeled wishes in the electionof August 12, 1966, and so that elelction must beset aside.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact,conclusions of law, and upon the entire record inthiscase,Irecommend that Bryan Brothersmatter and his absence was not accountedfor byRespondent The in-ference from this failure is clear I draw the same BRYAN BROTHERSPACKING CO.365Packing Company,West Point,Mississippi, its of-ficers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Coercivelyinterrogatingits employees con-cerning their activitiesand sympathies on behalf ofLocal515,AmalgamatedMeatCuttersandButcher Workmenof North America, AFL-CIO, orany labor organization.(b) Threatening, if the employees shoulddesignate the aforementionedlabororganization astheircollective-bargainingrepresentative, to ter-minate its operations.(c) Promising its employeesbenefits if they voteagainst the aforesaidUnion, or threatening themwith reprisalsif they vote for said labororganiza-tion.(d) Temporarily withdrawing and withholdingany part of any employees' earnings and makingstatementsor implying that, if the said labor or-ganizationwere to become the bargaining represent-ative of the employees,a similarportion or anyportion ofsuch employees compensationwould bededucted from each for delivery to the labor or-ganization.(e) Conferring benefits in the formof additionalholidays,or otherwise,as a reward to its employeesfor having voted against union representation or todiscourage membership in or activitieson behalf ofsaid labor organizationor any other labororganiza-tion.(f)Suspending or otherwise altering the tenureof anyemployee becausehe gave testimony underthe Act.(g) In any other manner interfering with,restraining,or coercingits employeesin their exer-ciseof the rightsguaranteedthem in the Act.2.Takethefollowingaffirmativeactiondesignatedto effectuate the policies of the Act:(a) Pay to John L. Tucker 3 days' pay for theperiodRespondentsuspended him for having giventestimony under the Act.(b) Post at its plant located at West Point, Mis-sissippi,copiesof the attachednoticemarked "Ap-pendix A." 24 Copies of said notice, on forms pro-vided bythe RegionalDirector for Region 26, afterbeing signedby itsrepresentatives, shall be postedand be maintainedby it for 60 consecutive daysthereafter,inconspicuousplaces, including allplaces where notices to ern 10employeesare customarilyposted.Reasonable steps shallbe taken to insurethatsaidnotices are notaltered,defaced, orcovered by any othermaterial.(c)Notifythe RegionalDirector for Region 26,in writing,within 20 days from the receipt of this24 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words "a Decisionand Order "Decision,what steps it has taken to complyherewith.25IT IS FURTHER RECOMMENDED that the electionheld among the employees of Bryan BrothersPacking Company on August 12, 1966, be setaside." In the event that this RecommendedOrder is adopted by the Board,this provision shall be modifiedto read "Notifysaid Regional Director, inwriting,within 10 days from the date of thisOrder,what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT ask questions of our em-ployees about their own or their fellow em-ployees' membership in or activities on behalfof Local 515, Amalgamated Meat Cutters andButcherWorkmenofNorthAmerica,AFL-CIO, or any other union.WE WILL NOT promise our employees, or anyof them, any benefits in pay or in paid holidaysif they give up their membership in or activitieson behalf of the aforementioned Union.WE WILL NOT threaten our employees withany loss of benefits if they join or engage in ac-tivities on behalf of, or vote for, Local 515,AmalgamatedMeatCuttersandButcherWorkmen of North America, AFL-CIO.WE WILL NOT withhold any part of our em-ployees' pay, even temporarily, or tell our em-ployees, expressly or by implication, that, if theUnion should become their collective-bargain-ing representative, similar amounts, or anyamounts, of money will be withheld from theirpay and given to the Union without their ex-press permission.WE WILL NOT promise our employees anybenefits for votingagainstthe aforementionedUnion in an election, or threaten them withreprisalsor loss of benefits if they vote for saidUnion in a representation election.WE WILL NOT in any other way interfere withthe rights of our employees under the law, ortry to force them to give up any of their rightsunder the law.WE WILL NOT suspend or otherwise alter thetenure of any employees because he gavetestimony under the Act.WE WILL pay John L. Tucker the full 3 days'pay owing to him because we discriminatorilylaid him off for having given testimony underthe Act. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll of our employees are free to become orremain,or refuse to become or remain, members ofLocal515,AmalgamatedMeatCuttersandButcher Workmen of North America, AFL-CIO.BRYANBROTHERSPACKING COMPANY(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 746 Federal Office Building, 167 NorthMainStreet,Memphis,Tennessee38103,Telephone 534-3161.